                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JOHNNY INGRAM, #R01234,                             )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )       Case No. 19-cv–00323-SMY
                                                     )
 OFFICER CAMPBELL,                                   )
 JOHN DOE 1, and                                     )
 JOHN DOE 2,                                         )
                                                     )
                Defendants.                          )



                               MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Johnny Ingram, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Pontiac Correctional Center (“Pontiac”), brings this action pursuant to 42

U.S.C. § 1983 for alleged deprivations of his constitutional rights. Plaintiff claims that when he

was housed at Menard Correctional Center (“Menard”), officials subjected him to unconstitutional

conditions of confinement by housing him in a segregation cell with no lights for 88 days (from

October 16, 2017 to January 12, 2018). He seeks compensatory damages.

       Plaintiff’s Complaint is now before the Court for preliminary review pursuant to 28 U.S.C.

§ 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to filter out

non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.




                                                 1
§ 1915A(b). The factual allegations of a pro se Complaint are liberally construed at this phase of

litigation. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                                  The Complaint

           Plaintiff makes the following allegations in the Complaint: Plaintiff has been “diagnosed

with hearing voices, multiple personality disorder, some type of schizophrenia, depression and

bipolar disorders.” (Doc. 5, p. 5). He has also been labeled as “Seriously Mentally Ill” or “SMI.”

(Doc. 5, p. 10). On October 16, 2017, Officer Campbell placed Plaintiff in a cell in the segregation

unit. (Doc. 5, p. 10). Although the lights in the cell did not work, Officer Campbell did not change

Plaintiff’s cell assignment; he simply stated he would put in a request to have the lights fixed. Id.

Plaintiff remained in the same cell, without lights, for approximately 88 days. Id. During this

time, he was confined to his cell for 24-hours a day. Id. Plaintiff filed grievances and sought help

from Officer Campbell, John Doe 1, and John Doe 2, but nothing came of his requests. Because

of these conditions, Plaintiff suffered from headaches and blurry vision, and his mental health

further deteriorated.

           Based on the allegations of the Complaint, the Court finds it convenient to designate a

single Count in this pro se action:


           Count 1:         Eighth Amendment claim against Campbell, John Doe 1, and John Doe 2
                            for subjecting Plaintiff to unconstitutional conditions of confinement.

           The parties and the Court will use this designation in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any claim that is mentioned in the Complaint

but not addressed herein is considered dismissed without prejudice as inadequately pled under the

Twombly 1 pleading standard.



1
    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                          2
                                                     Discussion

          Plaintiff claims that Officer Campbell knowingly placed him in a cell without a

functioning light source. He also alleges that despite complaining to Officer Campbell, John Doe

1, and John Doe 2, the lights were not repaired and he remained in the same segregation cell

without any light for 88 days.             These conditions allegedly caused Plaintiff to suffer from

headaches, blurry vision, and psychological harm. These allegations are sufficient to allow Count

1 to proceed as to Officer Campbell, John Doe 1, and John Doe 2. See Farmer v. Brennan, 511

U.S. 825, 832 (1994); Thomas v. Illinois, 697 F.3d 612, 614–15 (7th Cir. 2012).

                                  Identification of Unknown Defendants

         Frank Lawrence, the Acting Warden of Menard, will be added as a defendant in his official

capacity only for the purpose of responding to discovery aimed at identifying the unknown

defendants. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 832 (7th Cir. 2009); FED.

R. CIV. P. 21. Guidelines for discovery will be set by the undersigned judge. Once the names of

the unknown defendants are discovered, Plaintiff shall file a motion to substitute the newly

identified defendants in place of the generic designations in the case caption and throughout the

Complaint.

                                           Appointment of Counsel

         Plaintiff’s Motion for Recruitment of Counsel (Doc. 3) is DENIED. 2 Plaintiff discloses

several unsuccessful efforts to contact attorneys. Accordingly, he appears to have made reasonable

efforts to retain counsel on his own. With respect to his ability to pursue this action pro se, Plaintiff

indicates that, although he has some college education, his mental illness and the medication he




2
 In evaluating Plaintiff’s Motion for Recruitment of Counsel, the Court applies the factors discussed in Pruitt v. Mote,
503 F.3d 647, 654 (7th Cir. 2007) and related authority.

                                                           3
takes for his mental illness will make it difficult for him to prosecute this action without the

assistance of counsel. These alleged impediments suggest that, as this action progresses, Plaintiff

may have difficulty proceeding pro se and may require the assistance of counsel. Nonetheless, the

Court declines to appoint counsel at this time. Plaintiff’s Complaint survives screening and will

now be served on Defendants. There is no need to appoint counsel at this early stage. Once

Defendants have answered the Complaint and discovery has commenced, if Plaintiff has

significant difficulty, he may refile his motion.

                                             Disposition

       IT IS HEREBY ORDERED that the Motion to Appoint Counsel (Doc. 3) is DENIED

without prejudice.

       IT IS FURTHER ORDERED that COUNT 1 will proceed as to Campbell, John Doe 1,

and John Doe 2.

       The Clerk of the Court is DIRECTED to add Frank Lawrence, the Acting Warden of

Menard (official capacity only) for the purpose of identifying John Doe 1 and John Doe 2.

       IT IS FURTHER ORDERED that the Clerk of Court shall prepare for Campbell and

Lawrence (official capacity only): (1) Form 5 (Notice of a Lawsuit and Request to Waive Service

of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to

mail these forms, a copy of the Complaint, and this Memorandum and Order to each Defendant’s

place of employment as identified by Plaintiff. If a Defendant fails to sign and return the Waiver

of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent,

the Clerk shall take appropriate steps to effect formal service on that Defendant, and the Court will

require that Defendant to pay the full costs of formal service, to the extent authorized by the Federal

Rules of Civil Procedure.



                                                    4
       IT IS FURTHER ORDERED that, if a Defendant can no longer can be found at the work

address provided by Plaintiff, the employer shall furnish the Clerk with that Defendant’s current

work address, or, if not known, Defendant’s last-known address. This information shall be used

only for sending the forms as directed above or for formally effecting service. Any documentation

of the address shall be retained only by the Clerk. Address information shall not be maintained in

the court file or disclosed by the Clerk.

       Defendant Campbell and the John Doe Defendants, once identified, are ORDERED to

timely file an appropriate responsive pleading to the Complaint and shall not waive filing a reply

pursuant to 42 U.S.C. Section 1997e(g).          Pursuant to Administrative Order No. 244,

Defendants need only respond to the issues stated in this Merit Review Order.

       Because Defendant Lawrence is in the case solely for discovery purposes, he need not

respond to the Complaint. Defendant Lawrence only needs to enter his appearance. He will

receive further instruction on discovery at a later date.

       IT IS ORDERED that this entire matter be REFERRED to a United States Magistrate

Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all the parties

consent to such a referral.

       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the

full amount of the costs, regardless of whether his application to proceed in forma pauperis is

granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days



                                                  5
after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.
       DATED: June 17, 2019



                                                       s/ STACI M. YANDLE
                                                       United States District Judge



                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  6
